          Case 3:18-cv-01149-MC        Document 32      Filed 09/09/21     Page 1 of 1



WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law — OSB # 944644
tim23wilborn@gmail.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



HEATHER ROUNDS,                                                    Case No. 3:18-cv-01149-MC

        Plaintiff,

vs.                                                                                      ORDER

COMMISSIONER of Social Security,

        Defendant.


        Attorney fees in the amount of $21,500.00 and expenses of $73.80 are hereby awarded to

Plaintiff pursuant to the Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to any offset

allowed under the Treasury Offset Program, payment of this award shall be made via check sent to

Tim Wilborn’s address: P.O. Box 370578, Las Vegas, NV 89137. In accordance with the fee

assignment which Plaintiff has signed, payment shall be made in Tim Wilborn’s name if no debt

subject to offset exists.
                    9th day of ________________,
        DATED this ____         September        2021.


                                              s/Michael J. McShane
                                            __________________________________________
                                            United States District Court Judge

Submitted on August 24, 2021 by:
s/ Tim Wilborn
TIM WILBORN, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff

ORDER - Page 1
